Title: To Thomas Jefferson from Samuel Harrison Smith, 4 September 1801
From: Smith, Samuel Harrison
To: Jefferson, Thomas


Sir
Washington City Sep. 4. 1801
I would not take the liberty of trespassing upon your retirement, did not the subject on wch. I write warmly interest my feelings and did it not also seem to require from me immediate attention
Thos: P. Smith, from his extensive life, has not ceased to possess my friendship, wch. has been yearly invigorated by the exhibition of growing talents, and of a spirit of independence.
The prospects wch. took him to Europe have proved in a great degree, if not altogether abortive, and the period of his contemplated return has arrived. But owing to the state of his affairs, wch. are in the hands of administrators that may take an age to settle them, he will return without any definite views.—At Moulins he has received the most flattering offers, in case he will undertake the superintendance of manufactories there, connected with late clerical improvements—He is offered 6000 livres a year certain, and the probability of 12,000 in case he agrees to stay some years. On these offers he observes: “These are I am convinced more advantageous than any that can be made me in America. But much less there wd. better satisfy me. Tis to our land of freedom that all my hopes and wishes tend. There I think I could be much more useful than here. During my excursion in Europe I shall collect a small quantity of knowledge wch. I think I could employ usefully with you. I shall bring with me a collection of minerals and substances relating to the arts and manufactures wch. wd. enable me to give instruction in mineralogy, chemistry, and technology, in I think a more interesting and instructive manner than we have yet had in America. If therefore such a chair could be had in any Institution, I would at once sacrifice my expectations here to much less with you.
It is the particular will of my friend that I should consult you generally on the subject, but particularly in relation to an existing or contemplated chemical chair in the University of Wm. & Mary. It may not be improper to state that more than a year ago, when the same object engaged the thoughts of Mr. Smith, Mr. Patterson, whose judgement and talents cannot be too highly respected, unequivocally declared him equal to the professorship of Nat. Phil. then and still held by Dr. Ewing, and suggested with circumspection the propriety of the latter’s resigning—But, were that event to take place, or should the Dr. die, I should entertain little hopes of the election of Mr. Smith, as the complexion of the board would be probably hostile to any ma[…] politics.
If it be not too much trouble, I will ask the favor of an early answer to this letter, containing any knowledge you may now possess on the subject, and your opinion of any favorable prospect.
I am with sentiments of the most respectful Esteem
Sam. H. Smith.
